  Case 1:18-cv-04814-LJL-SDA Document 234 Filed 11/25/20 Page 1 of 2




                                     Law Offices of
                                ANDRE A. ROUVIERE
                                Merrick Park Law Center
                                   4070 Laguna Street
                              Coral Gables, Florida 33146                            11/25/2020
                          e-mail: Andre@Rouvierelawfirm.com

André A. Rouviere                                           Telephone (305) 774-7000
Lissette B. Cruz                                            Fax (305) 946-6121

                                      November 24, 2020
VIA ECF                                                           ENDORSEMENT: Plaintiffs' motion
Honorable Lewis J. Liman                                          to seal ECF No. 226 is GRANTED.
Daniel Patrick Moynihan                                           The Court shall place ECF No. 226
United States Courthouse                                          under seal.
500 Pearl St.                                                     SO ORDERED.
New York, NY 10007-1312                                           Dated: November 25, 2020

       Re: Rouviere v. DePuy Orthopaedics, et al.
       Civil Action No. 1:18-cv-4814 (AJN)

Dear Judge Liman,

Pursuant to the Local Rules of the Southern District of New York and this Court’s procedure,
below please find the Plaintiffs, Jodi Rouviere and Andre Rouviere’s, letter motion to ask the
court to seal DKT 226 filed late last evening. There were several issues trying to upload the
numerous documents and attachments. In the attempt to separate to hope to get the
documents to upload and the need to re-attach each time, Plaintiffs in error re-attached the
documents several times attempting to upload until it did, counsel attached the un redacted
version in error including previously sealed information, even though the original attempt
and intention was to file the redacted version of the Memorandum in Opposition of the
Defendant Depuy’s Motion for Summary Judgment.

Plaintiffs thank the court for its understanding.

                                       LAW OFFICES OF ANDRE A. ROUVIERE
                                       Attorneys for Plaintiffs
                                       Merrick Park Center
                                       4070 Laguna Street
                                       Coral Gables, Florida 33146
                                       Tel:(305) 774-7000
                                       Email: andre@rouvierelawfirm.com

                                       By: /s/Andre A. Rouviere
                                       ANDRE A. ROUVIERE
                                       F.B.N. 826073
  Case 1:18-cv-04814-LJL-SDA Document 234 Filed 11/25/20 Page 2 of 2




cc: All Counsel of Record (via ECF)
